Citation Nr: 1309036	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The record reflects that the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.  This file contains the transcript of the Veteran's January 2013 Board hearing.  The Board has reviewed both the Veteran's physical claims file and his electronic claims file on the Virtual VA system to ensure a total consideration of the evidence. 


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

In light of the favorable decision as it relates to the issue of entitlement to a TDIU, any error by VA in complying with the requirements of VCAA is moot.  

II.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2012).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, the Veteran is service connected for: (1) adjustment disorder with depression and anxiety, evaluated as 50 percent disabling; (2) benign paroxysmal vertigo, evaluated as 30 percent disabling; (3) degenerative joint disease and degenerative disc disease of the cervical spine, evaluated as 20 percent disabling; (4) right knee instability, evaluated as 20 percent disabling; (5) tinnitus, evaluated as 10 percent disabling; (6) degenerative joint disease and degenerative disc disease of the lumbar spine with radiculopathy of the right lower extremity, evaluated as 10 percent disabling; (7) right hip tendinopathy, evaluated as 10 percent disabling; (8) left knee instability, evaluated as 10 percent disabling; (9) right knee meniscal tear, sprain, and degenerative joint disease, evaluated as 10 percent disabling; (10) left knee degenerative joint disease, evaluated as 10 percent disabling; (11) left ear hearing loss, evaluated as 0 percent disabling; and (12) left ear postoperative otomastoiditis with a history of suppurative left otitis media, evaluated as 0 percent disabling.

Combining these ratings under 38 C.F.R. §§ 4.25 and 4.26 results in a 90 percent rating throughout the period that is contemplated by this appeal.  These ratings satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The Board must now consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  

The Veteran's July 2009 TDIU application indicates that he was born in January 1954 and that he last worked full time in September 2006.  He reported that he became too disabled to work and that his disability affected full time employment in September 2006.  The Veteran's DD Form 214 reflects that he was a light weapons infantryman in service, and other records indicate that he was a paratrooper.  Several education benefits correspondences reflect that, following service, the Veteran went to college from September 1980 to December 1982 and that he was working toward an associates degree in business.  

The Veteran reported on his July 2009 TDIU claim that he worked as a financial director with a car dealership directing others to work finances with bank contracts for car purchases.  On an August 2009 employment information statement, the Veteran described his work as "[f]inancing and insuring sold vehicles for customers."  He left this job because his anxiety disorder rendered him unable to cope with the stress.  

According to a May 2009 VA psychiatric disorders examination report, the Veteran had some college education.  Prior to service, he had odd jobs for the county and worked for a suntan lotion manufacturer.  The Veteran reported that, following service, he has been limited in activities by vertigo and knee instability.  He reported that he goes to the golf course and teaches his brother-in-law how to golf while he sits.  He also plays on the computer.  In terms of post-service occupational history, the Veteran first went to Ohio and sold Pong machines and then stayed in the automobile business, where he worked as a finance director, until 2006.  He quit his job due to poor concentration because of tinnitus and ear problems.  Following review of the claims file and interview and examination of the Veteran, the examiner observed that the Veteran feels that he has a very limited life due to his vertigo.  This feeling increases depression, and he experiences anxiety secondary to falling.  

The May 2009 VA psychiatric examiner concluded that the Veteran "is not employable due to ear problem.  If vet could do things without becoming dizzy and nauseous, his mood would improve."  The examiner found that the Veteran's psychiatric disability is manifested by reduced reliability and productivity due to mental disorder symptoms.

Records from the Social Security Administration (SSA) reflect that the Veteran was granted disability benefits due to degenerative disc disease, vertigo, essential hypertension, and sensorineural hearing loss.  On an undated SSA disability report, the Veteran reported that he has vertigo, Meniere's disease, and tinnitus that limit his ability to work.  He reported that he became unable to work due to his disabilities in August 2006.  His work as a finance director at an automobile dealership lasted from 1993 to August 2006.  He evaluated and helped with financing for banks giving automobile loans for dealership customers, and handled finances for each automobile dealer.  He supervised approximately 30 people.   He endorsed having used machines, tools, or equipment; technical knowledge or skills; and writing, completing reports, or performing similar duties on this job.  He spent most of his time sitting, but he sometimes lifted and carried up to 20 pounds of office supplies.  He reported that he completed two years of college in approximately 1974.  He has been a Certified American Finance and Insurance Professional in the State of Florida since 2004.  

At his May 2009 VA ear disease examination, the Veteran reported that he has episodes of spinning of the room, nausea, and vomiting that occur about eight times per month and can last 30 to 90 minutes.  Between attacks, he has mild vertigo or feelings of unsteadiness.  Following further interview of the Veteran and physical examination, the examiner diagnosed chronic peripheral vestibular dysfunction; moderately-severe sensorineural hearing loss for the right ear; mild to severe mixed hearing loss for the left ear; and right acute otitis externa.  The examiner reported that these disabilities have significant effects on the Veteran's general occupation, including decreased mobility, problems with lifting and carrying, difficulty reaching, and hearing difficulty.  

A May 2009 VA medical record estimates that it would take at least six months for the Veteran to recover from knee surgery and become active and return to work activities.  

An undated VA psychiatric medical record notes that the Veteran "has been unemployed since 2006 secondary to both medical and mental health issues and most likely than not [continues to] be unemployable at this time and in the future."  

Another undated VA medical record notes that the Veteran has vertigo that is stable and is manifested by chronic symptoms.  It notes that the Veteran is unemployable with his chronic vertigo symptoms.  

The Veteran also underwent a more general VA medical examination in January 2010.  The highly detailed examination report reflects that the examiner reviewed the Veteran's medical records, and it includes a description of the Veteran's pertinent medical history as it is reflected in his medical records and in the Veteran's own reports of his medical history on interview.  It also contains a thorough description of findings that were made on physical examination of the Veteran.  

Based on all of the above, the examiner offered assessments of the levels of impairment due to the Veteran's service-connected vertigo and musculoskeletal disabilities.  With respect to the Veteran's vertigo, the examiner opined that "[t]he Veteran should avoid those occupations that require climbing and quick rotation of the head.  He should be able to function in a sedentary capacity."  With respect to the bilateral knee, cervical spine, and lumbar spine disabilities, the examiner opined that the Veteran should be able to function in occupations that require sedentary to light physical labor.  In regard to the right hip disability, the examiner opined that the Veteran should be able to function in occupations that require sedentary to intermittent light/moderate physical labor.  The examiner stated that the Veteran should avoid the following activities in association with one or more of the above musculoskeletal disabilities: prolonged walking, standing, or climbing (including stairs); repeated squatting, bending, kneeling, crawling, or stooping; and repeated or prolonged range of motion of the neck, such as assembly line work, driving, or childcare.

In terms of the Veteran's lay contentions, he reported in his March 2010 notice of disagreement that he cannot sit very long due to his back problems.  He reported that he takes medication that interferes with his concentration and makes him drowsy.  

In his June 2010 substantive appeal, the Veteran reported that he has no sedentary labor skills as he is not computer literate and does not type.  He reported that, due to the medication he takes for his mental health condition, he cannot concentrate on work tasks and cannot meet an employer's expectations.  He reported that his vertigo causes him to fall from time to time and suffer injuries.  (His medical records note a history of falls and that he has suffered broken bones due to such falls.)  With respect to his former employment working at the car dealership, the Veteran reported that his mental health restricts him from performing active, full-time work in either physical or sedentary activities.  

At his January 2013 Board hearing, the Veteran testified that, beginning approximately one year prior to his retirement, he began getting dizzy and feeling fatigued on the job.  He noted that his job involved negotiating with banks regarding the loans that were agreed to by the salespeople who were under his supervision.  These duties entailed some physical activity as he hurried from place to place.  He reported that, on a couple of occasions, he actually fell down and threw up.  The Veteran reported that he believed that stress and anxiety were the main problems that prevented him from working.  He reported that he has panic or vertigo attacks two times per week in which he will fall down and curl up like a baby.  He also reported that he sometimes throws up and his head starts spinning.  He testified that he fell down his stairs at home and broke his wrist.  He also testified that he has problems turning his head, especially to the left.  He reported that he has received injections twice, and then tried using a nerve block that only worked for a couple of weeks.  He testified that he has a high school degree and a few hours of college.  He reported that he went through vocational rehabilitation with VA but was denied. 

Based on this information, the Board finds that, resolving the benefit of the doubt in favor of the Veteran, entitlement to a TDIU is warranted.  In reaching this opinion, the Board notes that there is no opinion of record that actually accounts for the cumulative effect that all of the Veteran's service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  However, the Board finds that a remand for a new opinion is not necessary in this case.  Rather, the Board finds evidence of record sufficient to determine that the Veteran is unable to perform physical labor, even light labor, due to his musculoskeletal limitations and, most significantly, due to his vertigo.  He is unable to perform sedentary labor due to his adjustment disorder with depression and anxiety, rated as 50 percent disabling, manifesting in symptoms such as stress, difficulty concentrating, and drowsiness caused by medication he takes for this disability.  The Board further notes that the Veteran has competently and credibly reported that he experiences episodes of vertigo several times per month and has indicated that he does not lead an active lifestyle.  The Board finds it reasonable to conclude that the Veteran's vertigo, when considered along with his service-connected psychiatric disability, would also significantly interfere with his ability to engage in employment of a mainly sedentary nature.

Accordingly, while there is no medical opinion of record expressly stating that the Veteran is not unemployable due solely to his service-connected disabilities, the Board concludes that the overall evidence of record is in equipoise with regard to whether the Veteran is capable of performing the physical and mental acts required by employment due to such disabilities, and the benefit of the doubt rule applies.  A TDIU is therefore granted.



ORDER

Entitlement to a TDIU is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


